--------------------------------------------------------------------------------

Exhibit 10.4



October 20, 2020


Lefteris Acquisition Corp.
292 Newbury Street
Suite 293
Boston, MA 02115


Re:          Initial Public Offering


Ladies and Gentlemen:


This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and between Lefteris Acquisition Corp., a Delaware corporation (the
“Company”), and Morgan Stanley & Co. LLC, as underwriter (the “Underwriter”),
relating to an underwritten initial public offering (the “Public Offering”) of
23,000,000 of the Company’s units (including up to 3,000,000 units that may be
purchased by the Underwriter to cover over-allotments, if any) (the “Units”),
each comprising one share of the Company’s Class A common stock, par value
$0.0001 per share (the “Common Stock”), and one-third of one redeemable
warrant.  Each whole warrant (each, a “Warrant”) entitles the holder thereof to
purchase one share of Common Stock at a price of $11.50 per share, subject to
adjustment.  The Units will be sold in the Public Offering pursuant to a
registration statement on Form S-1 and a prospectus (the “Prospectus”), filed by
the Company with the U.S. Securities and Exchange Commission (the “Commission”)
and the Company has applied to have the Units listed on The Nasdaq Capital
Market.  Certain capitalized terms used herein are defined in paragraph 11
hereof.


In order to induce the Company and the Underwriter to enter into the
Underwriting Agreement and to proceed with the Public Offering, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of Lefteris Holdings LLC, a Delaware limited liability
company (the “Sponsor”), and the undersigned individuals, each of whom is a
member of the Company’s board of directors and/or management team (each, an
“Insider” and collectively, the “Insiders”), hereby agrees with the Company as
follows:




1.
The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period approved by the Company’s stockholders
in accordance with the Company’s second amended and restated certificate of
incorporation (the “Charter”), the Sponsor and each Insider shall take all
reasonable steps to cause the Company to (i) cease all operations except for the
purpose of winding up, (ii) as promptly as reasonably possible but not more than
10 Business Days thereafter, subject to lawfully available funds therefor,
redeem 100% of the Common Stock sold as part of the Units in the Public Offering
(the “Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account (as defined below),
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its franchise and income taxes (less
up to $100,000 of interest to pay dissolution expenses), divided by the number
of then outstanding Offering Shares, which redemption will completely extinguish
all Public Stockholders’ rights as stockholders (including the right to receive
further liquidation distributions, if any), subject to applicable law, and (iii)
as promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law.  The Sponsor and each Insider agrees not to
propose any amendment to the Charter to (a) modify the substance or timing of
the Company’s obligation to allow redemption in connection with a Business
Combination or the Company’s obligation to redeem 100% of the Offering Shares if
the Company does not complete a Business Combination within the time period set
forth in the Charter or (b) with respect to any other provision relating to
stockholders’ rights or pre-initial Business Combination activity, unless the
Company provides Public Stockholders with the opportunity to redeem their shares
of Common Stock upon approval of any such amendment at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the funds held in the Trust Account and
not previously released to the Company to pay its franchise and income taxes,
divided by the number of then outstanding Offering Shares.

--------------------------------------------------------------------------------

The Sponsor and each Insider acknowledges that, with respect to the Founder
Shares held by it, him or her, it, he or she has no right, title, interest or
claim of any kind in or to any monies held in the Trust Account as a result of
any liquidation of the Company. The Sponsor and each Insider hereby agrees that
if the Company seeks stockholder approval of a proposed Business Combination,
then in connection with such proposed Business Combination, it, he or she shall
vote any shares of Capital Stock (whether purchased before, during or after the
Public Offering, including in open market and privately negotiated transactions)
owned by it, him or her in favor of any proposed Business Combination.  The
Sponsor and each Insider hereby further waives, with respect to any shares of
Capital Stock held by it, him or her, if any, any redemption rights it, he or
she may have in connection with the consummation of a Business Combination,
including, without limitation, any such rights available in the context of (i) a
stockholder vote to approve such Business Combination, or (ii) a stockholder
vote to approve an amendment to the Charter to (a) modify the substance or
timing of the Company’s obligation to allow redemption in connection with a
Business Combination or to redeem 100% of the Offering Shares if the Company
does not complete a Business Combination within the time period set forth in the
Charter or (b) with respect to any other provision relating to stockholders’
rights or pre-initial Business Combination activity (although the Sponsor and
the Insiders shall be entitled to liquidation rights with respect to any
Offering Shares it or they hold if the Company fails to consummate a Business
Combination within the time period set forth in the Charter). If the Company
engages in a tender offer in connection with any proposed Business Combination,
the Sponsor and each Insider agrees that it, he or she will not seek to sell
its, his or her shares of Capital Stock to the Company in connection with such
tender offer.




2.
The undersigned acknowledges and agrees that prior to entering into a definitive
agreement for a Business Combination with a target business that is affiliated
with the undersigned or any other Insiders of the Company or their affiliates,
such transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm or an independent accounting firm that such Business
Combination is fair to the Company from a financial point of view.





3.
During the period commencing on the date of the Underwriting Agreement and
ending 180 days after such date, the Sponsor and each Insider shall not, without
the prior written consent of the Underwriter, (i) sell, offer to sell, contract
or agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly any Units, shares of
Common Stock, Founder Shares, Warrants, Private Placement Warrants or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock owned by it, him or her, (ii) establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations of the Commission
promulgated thereunder, with respect to any Units, shares of Common Stock,
Founder Shares, Warrants, Private Placement Warrants or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
(but excluding Units and shares of Common Stock purchased in the Public Offering
or thereafter) owned by it, him or her, (iii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Units, shares of Common Stock, Founder Shares,
Warrants, Private Placement Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by it, him or
her, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iv) publicly announce any intention to
effect any transaction specified in clause (i) , (ii) or (iii). The provisions
of this paragraph will not apply if the release or waiver is effected solely to
permit a transfer not for consideration and the transferee has agreed in writing
to be bound by the same terms described in this Letter Agreement to the extent
and for the duration that such terms remain in effect at the time of the
transfer.

2

--------------------------------------------------------------------------------


4.
In the event of the liquidation of the Trust Account upon the failure of the
Company to consummate its initial Business Combination within the time period
set forth in the Charter, the Sponsor (the “Indemnitor”), which for purposes of
clarification shall not extend to any shareholders, members or managers of the
Sponsor, or any of the other undersigned, agrees to indemnify and hold harmless
the Company against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all legal or other expenses
reasonably incurred in investigating, preparing or defending against any
litigation, whether pending or threatened) to which the Company may become
subject as a result of any claim by (i) any third party for services rendered or
products sold to the Company or (ii) any prospective target business with which
the Company has entered into a written letter of intent, confidentiality or
other similar agreement or Business Combination agreement (a “Target”);
provided, however, that such indemnification of the Company by the Indemnitor
(x) shall apply only to the extent necessary to ensure that such claims by a
third party for services rendered (other than the Company’s independent public
accountants) or products sold to the Company or a Target do not reduce the
amount of funds in the Trust Account to below the lesser of (i) $10.00 per
Offering Share and (ii) the actual amount per Offering Share held in the Trust
Account as of the date of the liquidation of the Trust Account, if less than
$10.00 per Offering Share is then held in the Trust Account due to reductions in
the value of the trust assets, less interest earned on the funds in the Trust
Account which may be withdrawn to pay franchise and income taxes, (y) shall not
apply to any claims by a third party or a Target which executed a waiver of any
and all rights to the monies held in the Trust Account (whether or not such
waiver is enforceable) and (z) shall not apply to any claims under the Company’s
indemnity of the Underwriter against certain liabilities, including liabilities
under the Securities Act of 1933, as amended (the “Securities Act”). The
Indemnitor shall have the right to defend against any such claim with counsel of
its choice reasonably satisfactory to the Company if, within 15 days following
written receipt of notice of the claim to the Indemnitor, the Indemnitor
notifies the Company in writing that it shall undertake such defense.





5.
To the extent that the Underwriter does not exercise its over-allotment option
to purchase up to an additional 3,000,000 Units within 45 days from the date of
the Prospectus (and as further described in the Prospectus) in full, the Sponsor
agrees to forfeit, at no cost, a number of Founder Shares in the aggregate equal
to 750,000 multiplied by a fraction (i) the numerator of which is 3,000,000
minus the number of Units purchased by the Underwriter upon the exercise of its
over-allotment option, and (ii) the denominator of which is 3,000,000.  For
clarity, the forfeiture shall yield the result that the Initial Stockholders
will own an aggregate of 20% of the Company’s issued and outstanding shares of
Capital Stock after the Public Offering (assuming, for purposes of this
calculation, that the Initial Stockholders do not purchase any Units in the
Public Offering).





6.
Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriter and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 7(a), 7(b) and, solely as to each D&O Insider, as 8
applicable, of this Letter Agreement, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.





7.
(a)          The Sponsor and each Insider agrees that it, he or she shall not
Transfer any Founder Shares (or shares of Common Stock issuable upon conversion
thereof) until the earlier of (A) one year after the completion of the Company’s
initial Business Combination or (B) subsequent to the Company’s initial Business
Combination, (x) if the last reported sale price of the Common Stock equals or
exceeds $12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination or (y) the date on which the Company completes a
liquidation, merger, capital stock exchange, reorganization or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property
(the “Founder Shares Lock-up Period”).

3

--------------------------------------------------------------------------------

(b)          The Sponsor and each Insider agrees that it, he or she shall not
Transfer any Private Placement Warrants (or shares of Common Stock issued or
issuable upon the exercise of the Private Placement Warrants), until 30 days
after the completion of the Company’s initial Business Combination (the “Private
Placement Warrants Lock-up Period”, together with the Founder Shares Lock-up
Period, the “Lock-up Periods”).


(c)          Notwithstanding the provisions set forth in paragraphs 8(a) and
(b), Transfers of the Founder Shares, Private Placement Warrants and shares of
Common Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor, any
Insider or any of their permitted transferees (that have complied with this
paragraph 8(c)), are permitted (a) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
affiliate of the Sponsor or to any members of the Sponsor, any affiliates of
such members and funds and accounts advised by such members; (b) in the case of
an individual, by gift to a member of such individual’s immediate family or to a
trust, the beneficiary of which is a member of such individual’s immediate
family, an affiliate of such individual or to a charitable organization; (c) in
the case of an individual, by virtue of the laws of descent and distribution
upon death of the individual; (d) in the case of an individual, pursuant to a
qualified domestic relations order; (e) by private sales or transfers made in
connection with the consummation of an initial Business Combination at prices no
greater than the price at which the Founder Shares, Private Placement Warrants
or shares of Common Stock were originally purchased; (f) in the event of the
Company’s liquidation prior to the completion of an initial Business
Combination; (g) by virtue of the laws of the State of Delaware or the Sponsor’s
limited liability company agreement upon dissolution of the Sponsor; or (h) in
the event of the Company’s liquidation, merger, capital stock exchange,
reorganization or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property subsequent to the completion of an
initial Business Combination; provided, however, that, in the case of clauses
(a) through (e) or (g), these permitted transferees must enter into a written
agreement with the Company agreeing to be bound by the transfer restrictions in
this paragraph 9(c) and the other restrictions contained in this Letter
Agreement.




8.
Each of the Insiders who is or is nominated to be a director or officer of the
Company (each, a “D&O Insider”) agrees to serve in such capacity until the
earlier of the consummation by the Company of an initial Business Combination,
the liquidation of the Company, or his or her removal, death or incapacity.  The
Sponsor and each D&O Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.  Each D&O Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all material respects and does not omit
any material information with respect to the D&O Insider’s background and
contains all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act.  Each D&O Insider’s
questionnaire furnished to the Company and the Underwriter is true and accurate
in all material respects.  Each D&O Insider represents and warrants that: it, he
or she is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; it, he or she has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and it, he or she is not currently a defendant in any such criminal
proceeding.

4

--------------------------------------------------------------------------------


9.
Except as disclosed in the Prospectus, neither the Sponsor nor any Insider, nor
any affiliate of the Sponsor or any Insider, shall receive from the Company any
finder’s fee, reimbursement, consulting fee, monies in respect of any repayment
of a loan or other compensation prior to, or in connection with any services
rendered in order to effectuate, the consummation of the Company’s initial
Business Combination (regardless of the type of transaction that it is).





10.
The Company, the Sponsor and each Insider represents and warrants, severally and
not jointly, that it, he or she has full right and power, without violating any
agreement to which it, he or she is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or director of the
Company.





11.
As used herein, (i) “Business Combination” shall mean a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Business
Day” means each day that is not a Saturday, Sunday or other day on which banking
institutions in The City of New York, New York, are authorized or required by
law to close; (ii) ”Capital Stock” shall mean, collectively, the Common Stock
and the Founder Shares; (iii) ”Founder Shares” shall mean the 5,750,000 shares
of the Company’s Class B common stock, par value $0.0001 per share, initially
issued to the Sponsor (up to 750,000 shares of which are subject to complete or
partial forfeiture by the Sponsor if the over-allotment option is not exercised
in full by the Underwriter) outstanding immediately prior to the consummation of
the Public Offering; (iv) ”Initial Stockholders” shall mean the Sponsor and any
Insider that holds Founder Shares prior to the consummation of the Public
Offering; (v) “Private Placement Warrants” shall mean the Warrants to purchase
up to 4,000,000 shares of Common Stock of the Company (or 4,400,000 shares of
Common Stock if the over-allotment option is exercised in full by the
Underwriter) that the Sponsor has agreed to purchase for an aggregate purchase
price of $6,000,000 (or $6,600,000 if the over-allotment option is exercised in
full by the Underwriter), or $1.50 per Warrant, in a private placement that
shall occur simultaneously with the consummation of the Public Offering; (vi)
“Public Stockholders” shall mean the holders of the Offering Shares; (vii)
“Trust Account” shall mean the trust account into which the net proceeds of the
Public Offering and certain proceeds from the sale of the Private Placement
Warrants shall be deposited; and (viii) ”Transfer” shall mean the (a) sale of,
offer to sell, contract or agreement to sell, hypothecate, pledge, grant of any
option to purchase or otherwise dispose of or agreement to dispose of, directly
or indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Exchange Act, and the rules and regulations of the
Commission promulgated thereunder with respect to, any security, (b) entry into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any security, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b).





12.
The Company will maintain an insurance policy or policies providing directors’
and officers’ liability insurance, and each D&O Insider shall be covered by such
policy or policies, in accordance with its or their terms, to the maximum extent
of the coverage available for any of the Company’s directors or officers.





13.
This Letter Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.  This Letter Agreement may not
be changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

5

--------------------------------------------------------------------------------


14.
No party hereto may assign either this Letter Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties.  Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.  This Letter Agreement shall be binding on the
Company, the Sponsor and each Insider and their respective successors, heirs and
assigns and permitted transferees.





15.
Nothing in this Letter Agreement shall be construed to confer upon, or give to,
any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof.  All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.





16.
This Letter Agreement may be executed in any number of original, facsimile or
other electronic counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.





17.
This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof.  Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.





18.
This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.





19.
Any notice, consent or request to be given in connection with any of the terms
or provisions of this Letter Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or facsimile or e-mail transmission.





20.
This Letter Agreement shall terminate on the earlier of (i) the expiration of
the Lock-up Periods or (ii) the liquidation of the Company; provided that
paragraph 4 of this Letter Agreement shall survive such liquidation.



6

--------------------------------------------------------------------------------

 
Sincerely,
           
LEFTERIS HOLDINGS LLC
         
By:
/s/ Jon Isaacson    
Name:
Jon Isaacson
   
Title:
Authorized Person




  /s/ Mark Casady  
Mark Casady
      /s/ Karl Roessner  
Karl Roessner
      /s/ Jon Isaacson  
Jon Isaacson
      /s/ David Bergers  
David Bergers
      /s/ Ryan Parker  
Ryan Parker
      /s/ Asiff Hirji  
Asiff Hirji
      /s/ Charles Roame  
Charles Roame
      /s/ April Rudin  
April Rudin



Acknowledged and Agreed:
         
LEFTERIS ACQUISITION CORP.
         
By:
/s/ Jon Isaacson    
Name:
Jon Isaacson
   
Title:
Chief Financial Officer
 



[Signature Page to Letter Agreement]


--------------------------------------------------------------------------------